Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 8, and 15, and the dependent claims depending therefrom, respectively, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 4-19, dated 12/10/2020 were persuasive and overcome the 35 U.S.C. 112(b) and  35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method comprising:
receiving, by one or more processors, a first verbal input for a selection of an object and an instruction associated with the selected object at a point of purchase;
receiving, by one or more processors, a second verbal input for a purchaser defined instruction associated with the selected object for sorting and packaging by a conveyor system;
receiving, by one or more processors, data for each object out of a plurality of objects from one or more sensors associated with the conveyor system, wherein the plurality of objects includes the selected object;
responsive to sorting the plurality of objects based on the data received and the purchaser defined instruction associated with the selected object, instructing, by one or more processors, an automated packaging system to package the plurality of objects based on the sorting; and
responsive to determining a first portion of the plurality of objects are packaged for collection at the point of purchase, instructing, by one or more processors, the conveyor system to send the first portion of the plurality of objects to a first transfer station at the point of purchase for collection by a purchaser of the first portion of the plurality of objects, wherein the first portion of the plurality of objects includes the selected object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 8 recites limitations that include a computer program product comprising:
one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising:
program instructions to receive a first verbal input for a selection of an object and an instruction associated with the selected object at a point of purchase;
program instructions to receive a second verbal input for a purchaser defined instruction associated with the selected object for sorting and packaging by a conveyor system;
program instructions to receive data for each object out of a plurality of objects from one or more sensors associated with the conveyor system, wherein the plurality of objects includes the selected object;
program instructions to, responsive to sorting the plurality of objects based on the data received and the purchaser defined instruction associated with the selected object, instruct an automated packaging system to package the plurality of objects based on the sorting; and
program instructions to, responsive to determining a first portion of the plurality of objects are packaged for collection at the point of purchase, instruct the conveyor system to send the first portion of the plurality of objects to a first transfer station at the point of purchase for collection by a purchaser of the first portion of the plurality of objects, wherein the first portion of the plurality of objects includes the selected object. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 15 recites limitations that include a computer system comprising:
one or more computer processors;
one or more computer readable storage media; and
program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a first verbal input for a selection of an object and an instruction associated with the selected object at a point of purchase;
program instructions to receive a second verbal input for a purchaser defined instruction associated with the selected object for sorting and packaging by a conveyor system;
program instructions to receive data for each object out of a plurality of objects from one or more sensors associated with the conveyor system, wherein the plurality of objects includes the selected object;
program instructions to, responsive to sorting the plurality of objects based on the data received and the purchaser defined instruction associated with the selected object, instruct an automated packaging system to package the plurality of objects based on the sorting; and
program instructions to, responsive to determining a first portion of the plurality of objects are packaged for collection at the point of purchase, instruct the conveyor system to send the first portion of the plurality of objects to a first transfer station at the point of purchase for collection by a purchaser of the first portion of the plurality of objects, wherein the first portion of the plurality of objects includes the selected object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 9, 2021